Citation Nr: 0030823	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  99-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for partial 
paralysis of the right upper extremity as a residual of 
poliomyelitis, currently evaluated as 50 percent disabling.  

2.  Entitlement to special monthly compensation benefits for 
loss of use of the right hand and upper extremity, under 38 
U.S.C.A § 1114(k)(West 1991).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1944.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) Los Angeles, California, Regional Office (RO).  

In a June 2000 decision from a hearing officer at the RO, the 
veteran's 30 percent disability evaluation for partial 
paralysis of the right upper extremity as a residual of 
poliomyelitis was increased to a 50 percent rating.  


FINDINGS OF FACT

1.  The partial paralysis of the right upper extremity as a 
residual of poliomyelitis is productive of no more than 
severe incomplete paralysis of the (major) middle radicular 
nerve group.  

2.  The partial paralysis of the right upper extremity as a 
residual of poliomyelitis results in right arm and hand 
atrophy, muscle weakness and significant loss of right hand 
grip strength, but does not equate to loss of use of the 
right hand than that which would be equally well served by an 
amputation stump at the site of election below the elbow with 
use of a suitable prosthetic appliance.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent rating 
for partial paralysis of the right upper extremity as a 
residual of poliomyelitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.73, 4.124a, 
Diagnostic Codes 8011, 8511 (2000).  

2.  The criteria for special monthly compensation for loss of 
use of the right hand and upper extremity have not been met.  
38 U.S.C.A. § 1114 (k) (West 1991); 38 C.F.R. §§ 3.350(a)(2), 
4.7, 4.63 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Partial Paralysis of the Right 
Upper Extremity as a Residual of Poliomyelitis

Service medical records show that in 1943 the veteran 
contracted poliomyelitis, resulting in weakness and atrophy 
of the muscles of the right hand and forearm.  

In a January 1945 rating decision service connection for 
severe incomplete paralysis of the lower radicular group of 
the right hand secondary to poliomyelitis was granted, 
evaluated as 50 percent disabling.  

Postservice VA medical records reveal the veteran's 
complaints of right arm cramping and weakness.  Physical 
findings showed atrophy of the right hand muscles and right 
grip strength weakness.  In 1977 it was reported that the 
right hand grip was 20 pounds compared to 90 on the left.  
There was marked atrophy of the right first dorsal 
interosseous and right abductor digiti quinti.  

EMG and nerve conduction studies performed in July 1998 
revealed diffuse denervation of the upper right extremity 
worse distal, old or chronic could be due to old polio; 
neuropathy of median and ulnar nerves; possible right radial 
nerve neuropathy.  

A private medical examination was performed in August 1998.  
The veteran complained of a slow deterioration of his right 
hand that was consistent and chronic.  The neurologic 
evaluation revealed 3/5-grip strength on the right that was 
described as abnormal.  Upper extremity reflexes were from 1-
2 plus.  There was motor function weakness of the right upper 
extremity along with generalized weakness and wasting of the 
right hand musculature, predominantly in the thenar and 
hypothenar areas involving the whole (hand).  Sensation was 
normal.  The diagnosis was poliomyelitis with acute anterior 
residual atrophy of the right arm muscle and weakness in the 
grip.  

A VA neurological examination was performed in April 1999.  
The veteran complained of progressive right arm weakness.  He 
reported that he occasionally dropped items from his right 
hand and that he had problems turning keys in locks and 
lifting pictures.  He had some difficulty performing distal 
fine movements on the right, such as buttoning and 
unbuttoning his clothing, and picking up coins.  The physical 
examination revealed a mild depression of the right shoulder 
and mild but definite atrophy affecting the infraspinatus, 
supraspinatus, and deltoid muscles.  There was prominent 
atrophy of the flexor compartment of the right upper 
extremity distal to the elbow.  There was moderate atrophy of 
the intrinsic hand muscles with a partial claw hand 
deformity.  There was moderate to severe atrophy of the 
abductor pollicis muscle.  Right upper extremity strength was 
described as decreased.  Wrist extensor strength was 4 plus/5 
to 5 minus/5.  Wrist flexors were 4/5.  The interosseous 
muscles were 4/5 in strength, and the right abductor pollicis 
muscle was 2 plus/5 to 3/5.  Sensation was described as 
intact.  Right upper extremity reflexes were 2/4 and 
symmetrical.  

In the diagnostic assessment the physician opined that the 
veteran exhibited evidence of prior nerve damage of the right 
upper extremity muscles.  It was stated that his problems 
were more prominent distally.  Because of weakness, the 
veteran could only occasionally push and pull without normal 
strength.  He had at least slight difficulty operating hand 
controls and moderate difficulty using tools.  He could only 
occasionally perform simple gripping movements without normal 
strength.  He also had some difficulty performing fine 
movements with his right fingers and his ability to carry and 
lift objects was affected.  It was stated that in the disease 
poliomyelitis it would not be unusual for previously injured 
cells to die, accounting for proximal weakness.  

In a May 2000 statement a private physician reported that the 
veteran had mild atrophy of the right shoulder due to past 
polio.  

A personal hearing was held at the RO in June 2000.  The 
veteran testified that he had trouble buttoning his shirt.  
He was unable to pick a quarter up from a table.  He had 
right arm weakness everyday.  He stated that he also had 
atrophy in the neck area.  The veteran testified that 
previously he was right handed.  He was able to drive a car 
without problem.  He was able to write with his right hand 
and there was no problem writing unless he had to exert 
pressure.  He could make a soft fist with his right hand.  He 
was not using medication for the right arm condition.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  

The most recent rating decision reflects that the veteran's 
partial paralysis of the right upper extremity as a residual 
of poliomyelitis has been evaluated as 50 percent disabling 
under the provisions of Diagnostic Codes 8011 and 8511 of the 
Rating Schedule, 38 C.F.R. § 4.124a, which respectively 
pertains to anterior poliomyelitis and diseases of the 
peripheral nerves.  Under Diagnostic Code 8011, anterior 
poliomyelitis as an active febrile disease equates to a 100 
percent evaluation, and residuals are rated as a minimum of 
10 percent disability.  

Diagnostic Codes 8511, assigns a 50 percent disability rating 
for incomplete, severe, paralysis of the middle radicular 
group of nerves in the (major) upper extremity.  Complete 
paralysis of the middle radicular group of the major upper 
extremity warrants a 70 percent rating, which is the maximum 
rating available under that code.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.

The veteran's poliomyelitis of the right upper extremity 
affects more than one radicular group, from the right 
shoulder to the right hand.  In this regard, the provisions 
of Diagnostic Code 8513, paralysis of all radicular groups, 
should also be considered.  Diagnostic Code 8513 provides 
that a 20 percent rating is warranted for mild incomplete 
paralysis of all radicular groups; moderate incomplete 
paralysis warrants a 40 percent rating; and severe incomplete 
paralysis warrants a 70 percent rating.  Complete paralysis 
warrants a 90 percent rating.  

Preliminarily, it is important to note that there is no 
evidence of active poliomyelitis.  The record shows that the 
veteran has substantial functional impairment of the right 
upper extremity attributable to poliomyelitis.  There is 
overall decreased strength of the right upper extremity, 
along with weakened right hand grip strength.  The veteran 
has much difficulty performing fine movements with his right 
hand, he drops objects, and he can only occasionally push and 
pull objects with normal strength.  The medical evidence also 
confirms that he has atrophy in most areas of his right upper 
extremity, from the intrinsic muscles of his right hand to 
the right shoulder, infraspinatus, supraspinatus, and deltoid 
muscles that are described as mild to severe.  

While substantial functional impairment of the veteran's 
right upper extremity due to poliomyelitis is evident, the 
clinical data also shows that he continues to have 
significant use of his right hand and arm.  In his own 
testimony he stated that he is able to drive a car, 
apparently using his right arm.  He is also still able to 
write with his right hand.  In essence it appears that 
significant functional use of the right upper extremity 
remains.  In this regard it must be concluded, there is no 
evidence that shows that the poliomyelitis of the right upper 
extremity results in complete paralysis of the middle 
radicular group.  The veteran has significant function in all 
parts of the right upper extremity, and the record does not 
reveal evidence of severe incomplete paralysis of all 
radicular groups of the right upper extremity.  

The Board is required to render a determination based on the 
entire evidentiary data of record.  In the present case, the 
Board finds that the veteran's disability picture does not 
approximate the criteria necessary for a higher disability 
evaluation.  38 C.F.R. §  4.7.  An increased evaluation for 
partial paralysis of the right upper extremity as a residual 
of poliomyelitis is not warranted.  


II.  Special Monthly Compensation Benefits for Loss of Use of 
the Right Hand and Upper Extremity

If as a result of a service- connected disability, a veteran 
has suffered the anatomical loss or loss of use of one hand, 
special monthly compensation under 38 U.S.C.A. § 1114 (k) is 
payable.  Loss of use of a hand for the purpose of special 
monthly compensation will be held to exist when no effective 
function remains, other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping, 
manipulation of the hand could be accomplished equally as 
well by an amputation stump with prosthesis.  

The veteran is currently in receipt of service connection for 
partial paralysis of the right upper extremity as a residual 
of poliomyelitis evaluated as 50 percent disabling.  

The clinical data of record shows that veteran has severe 
disablement of his right upper extremity as a result of 
poliomyelitis.  He has mild to severe atrophy of the 
musculature of his right arm and hand, weakness of grip 
strength, and problems with fine manipulations of his right 
hand.  However, it is important to note that the veteran 
continues in his ability to grasp and manipulate objects, and 
he has somewhat more than significant use of his right hand 
and arm. 

Based on the foregoing, while there is severe disablement of 
the right upper extremity, the record indicates that function 
of the veteran's right arm and hand exists.  It does not 
appear that there is loss of use of the right hand or arm for 
that matter, which would be equally well served by an 
amputation stump below the elbow with a prosthetic appliance.  

The Board concludes that entitlement to special monthly 
compensation for loss of use of a hand under 38 U.S.C.A. § 
1114 (k) (West 1991) is not warranted.  


ORDER

An increased evaluation for partial paralysis of the right 
upper extremity as a residual of poliomyelitis is denied.  

Entitlement to special monthly compensation for loss of use 
of the right hand and upper extremity under 38 U.S.C.A. § 
1114 (k) (West 1991) is denied.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

